                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHELLE WEAVER, o/b/o R.L.F.,                               )
                                                             )
                 Plaintiff,                                  )
                                                             )
     -vs-                                                    )          Civil Action No. 18-1550
                                                             )
ANDREW M. SAUL,                                              )
                                                             )
        Defendant.                                           )

AMBROSE, Senior District Judge.

                                         OPINION AND ORDER


                                                  Synopsis

        Plaintiff Michelle Weaver, o/b/o R.L.F., (“Weaver”) applied for supplemental

security income in February 2015 alleging disability beginning February 23, 2015. (R.

15)1 The claimant testified and was represented by counsel at a hearing before an

Administrative Law Judge (“ALJ). (R. 15) Ultimately, the ALJ denied benefits and the

Appeals Council denied Weaver’s request for review. This appeal followed. The parties

have filed Cross-Motions for Summary Judgment. See ECF Docket Nos. 11 and 13. For

the reasons below, the ALJ’s decision is vacated and this case is remanded for further

consideration.

                                                   Opinion

    1. Standard of Review




1
  Weaver filed a previous application in August 2011 which was denied and not appealed. The onset date of the
current application was amended from January 1, 2009 to February 23, 2015, the date the current application was
filed. (R. 15)

                                                        1
   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is

based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

   A district court cannot conduct a de novo review of the Commissioner’s decision, or

re-weigh the evidence; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was

rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery

Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I



                                               2
may not weigh the evidence or substitute my own conclusion for that of the ALJ. I must

defer to the ALJ’s evaluation of evidence, assessment of the credibility of witnesses,

and reconciliation of conflicting expert opinions. If the ALJ’s findings of fact are

supported by substantial evidence, I am bound by those findings, even if I would have

decided the factual inquiry differently.” Brunson v. Astrue, 2011 WL 2036692, 2011 U.S.

Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

         II. The ALJ’s Decision

    The Social Security Act provides that a child under 18 is “disabled” for purposes of

SSI eligibility if he or she “has a medically determinable physical or mental impairment,

which results in a marked and severe functional limitation(s), and which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The

Commissioner follows a three-step sequential process in determining childhood

disability: (1) whether the child is doing substantial gainful activity; (2) if not, whether he

or she has a medically determinable severe impairment; (3) if so, whether the child’s

severe impairment meets, medically equals, or functionally equals the severity of a set

of criteria for an impairment listed in 20 C.F.R. § 416.924.

    An impairment functionally equals a listed impairment if the child has “marked”

limitations2 in two domains of functioning or an “extreme” limitation3 in one domain. 20

C.F.R. § 416.926(a). The six domains are: acquiring and using information; attending

and completing tasks; interacting and relating with others; moving about and


2
  A “marked” limitation “seriously” interferes with a claimant’s ability independently to initiate, sustain, or complete
activities. 20 C.F.R. § 416.926a(e)(2).
3
  An “extreme” limitation “very seriously” interferes with a claimant’s ability independently to initiate, sustain, or
complete activities. 20 C.F.R. § 416.926a(e)(3).

                                                           3
manipulating objects; caring for yourself; and health and physical well-being. 20 C.F.R.

§ 416.926a(b)(1)(i)-(iv). When evaluating the ability to function in each domain, the ALJ

considers information that will help answer the following questions “about whether your

impairment(s) affect your functioning and whether your activities are typical of other

children your age who do not have impairments: What activities are you able to perform;

What activities are you not able to perform; Which of your activities are limited or

restricted compared to other children your age who do not have impairments; Where do

you have difficulty with your activities – at home, in childcare, at school, or in the

community; Do you have difficulty independently initiating, sustaining, or completing

activities; and What kind of help do you need to do your activities, how much help do

you need, and how often do you need it.” 20 C.F.R. § 416.926a(b)(2)(i)-(iv).

       The ALJ denied the claim for benefits. More specifically, at step one, the ALJ

found that the claimant has not engaged in substantial gainful activity since the

application date. (R. 18) At step two, the ALJ concluded that the claimant suffers from

the following severe impairments: asthma and attention deficit hyperactivity disorder

(ADHD). (R. 18) At step three, the ALJ determined that the claimant does not have an

impairment or combination thereof that meets, equals, or functionally equals the severity

of one of the listed impairments. (R. 19-31)

       III. Discussion

   “When evaluating how a child’s impairments affect his ability to function, the ALJ is

required to consider how well the child can initiate, sustain, and complete his activities,

including the amount of help or adaptations he needs, and the effects of structured or

supportive settings.” A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 520 (D.N.J.



                                               4
Feb. 16, 2016), citing, 20 C.F.R. § 416.924a(b)(5). “Because a structured setting often

masks the symptoms of a disability and improves the child’s ability to function within that

supportive environment, the ALJ is instructed to consider the degree of limitation in

functioning the child has or would have outside the structured setting.” A.B. on Behalf of

Y.F., 166 F. Supp.3d at 520, citing, 20 C.F.R. § 416.924a(b)(5)(iv)(C). “That is, an ALJ

cannot appropriately evaluate the effects of [a claimant’s] structured setting on his ability

to function without identifying the nature of his structured setting and the amount of help

he receives from it.” Id., citing, Gonzalez v. Astrue, Civ. No. 7-487, 2009 WL 4724716,

at * 6-7 (N.D. N.Y. 2009). Here, Weaver contends that the ALJ failed to consider the

effects of the claimant’s structured setting.

   The regulations provide:

   (B) A structured or supportive setting may be your own home in which family
   members or other people … make adjustments to accommodate your impairment(s).
   A structured or supportive setting may also be your classroom at school, whether it
   is a regular classroom in which you are accommodated or a special classroom. …

   (C) A structured or supportive setting may minimize signs and symptoms of your
   impairment(s) and help to improve your functioning while you are in it, but your
   signs, symptoms, and functional limitations may worsen outside this type of setting.
   Therefore, we will consider your need for a structured setting and the degree of
   limitation in functioning you have or would have outside the structured setting. Even
   if you are able to function adequately in the structured or supportive setting, we must
   consider how you function in other settings and whether you would continue to
   function at an adequate level without the structured or supportive setting.


20 C.F.R. § 924a(b)(5)(iv)(B), (C). Thus, the “Commissioner’s regulations require the

ALJ to consider the effects of a structured or highly supportive setting … on the

claimant’s functioning and, if the claimant’s symptoms or signs are controlled or reduced

by the structured environment, the ALJ is required to consider the claimant’s functioning

outside of the highly structured setting.” Hudson ex rel. S.G. v. Astrue, Civ. No. 6-1342,

                                                5
2009 WL 1212114, at * 7 (N.D. N.Y. Apr. 30, 2009), quoting, Smith v. Massanari, Civ.

No. 00-0402, 2002 WL 34242375, at * 6 (W.D. N.Y. Mar, 17, 2002).

   A review of the record indicates that the claimant’s school setting was highly

structured. The I.E.P. provides for: extended time on assessments, the reading of test

questions, small group testing, and a location with minimal distractions. (R. 251) For aid

with his speech, the I.E.P. entitles the claimant to small group instruction in the special

education classroom with multi-sensory cuing and feedback. (R. 257) It also gives the

claimant modifications across all environments in terms of: the breaking down of

assignments into smaller chunks; the pairing of visuals and auditory cues when

necessary; peer modeling to assist in organization; and transition warnings. (R. 257)

During the hearing, Weaver testified that the I.E.P. gives the claimant an extended

schoolyear. (R. 54-55) She clarified that teachers adjust homework depending upon

whether the claimant is feeling overloaded or suffering from a “meltdown.” (R. 62) Still,

the claimant is approximately two years behind on some subject matter despite making

some progress after beginning the medication regime. (R. 70-71)

       The Commissioner urges that the ALJ satisfied this duty. See ECF Docket No.

14, p. 8-9. I disagree. The ALJ’s cursory reference to having considered “any other

relevant evidence in the case record, including how the claimant functions over time and

in all settings (i.e., at home, at school, and in the community)” is inadequate.

The ALJ repeatedly references the claimant’s improvement in grades, the fact that he

has not been required to repeat a grade, and progress with his articulation disorder, as

support for her conclusion that the claimant is not disabled. She does so specifically

with respect to the claimant’s ability to acquire and use information and to attend and



                                             6
complete tasks. (R. 26-27) Yet the ALJ does not meaningfully address the

accommodations which the claimant receives as a result of the I.E.P.

   It may be that the claimant is making meaningful progress in school as a result of

these accommodations. Yet the law requires the ALJ to consider how the claimant

would function outside of this structured setting. There is no analysis of how the

claimant would function without the structured setting he receives at school –

particularly with respect to the domains of acquiring and using information and attending

and completing tasks. The ALJ’s failure to do so requires a remand of this action. See

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 520 (D.N.J. 2016) (remanding

because the ALJ “neglected to consider the nature and extent of [the claimant’s]

structured setting, the limitations in functioning he exhibits despite his placement in a

sheltered environment, and how he would function if he did not have these support

services.”), K.K. on behalf of K.S. v. Comm’r. of Soc. Sec., Civ. No. 17-2309, 2018 WL

1509091, at * 7 (D.N.J. Mar. 27, 2018) (finding that the ALJ’s conclusions in the “six-

category functional equivalence analysis are thus unsupported by substantial evidence

because he failed to consider how K.S. would function outside her structured setting

and how her structured setting contributed to her improvement.”) and Coleman v.

Comm’r. of Soc. Sec., Civ. No. 15-6484, 2016 WL 4212102, at * 6 (D.N.J. Aug. 9, 2016)

(remanding “[b]ecause the ALJ failed to properly consider the effect that Claimant’s

structured setting and daily aid had on his functioning”). I do not mean to suggest that

the ALJ’s ultimate conclusion is erroneous. The claimant may be able to function at an

adequate level without the structured support that the I.E.P. gives him. As the record

now stands, however, I am unable to make this determination.



                                             7
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHELLE WEAVER o/b/o R.L.F.,                 )
          Plaintiff,                          )
                                              )
    -vs-                                      )       Civil Action No. 18-1550
                                              )
ANDREW M. SAUL,                               )
                                              )
      Defendant.                              )

AMBROSE, Senior District Judge.




                                ORDER OF COURT

      Therefore, this 24th day of October, 2019, it is hereby ORDERED that the

Plaintiff’s Motion for Summary Judgment (Docket No. 11) is GRANTED and the

Defendant’s Motion for Summary Judgment (Docket No. 13) is DENIED. It is further

ORDERED that this case be REMANDED for further consideration consistent with the

accompanying Opinion.

                                              BY THE COURT:

                                              /s/ Donetta W. Ambrose
                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                          8
